EXAMINER'S AMENDMENT

A response was received on 16 November 2020.  By this response, Claims 3, 7, 29, and 34 have been amended.  No claims have been added or canceled.  Claims 9-26 were previously withdrawn from further consideration as drawn to a nonelected invention.  Claims 1-8 and 27-36 are currently under examination in the present application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 








IN THE CLAIMS:
Please CANCEL Claims 9-26.
Please REPLACE Claims 3 and 7 with the following amended claims:

3.	The method of claim 1 wherein:
the second computer performs the determining by checking for the existence of a file or entry in a database associated with the request;
the second computer creates the file or entry in the database associated with the request when the second computer enables the first computer to access the dispersed data in response to a new request; and
the second computer deletes the file or entry in the database associated with the request when the reassembled data has been dispersed.

7.	The system of claim 5 wherein the second computer is also constructed and arranged to:
perform the determining by checking for the existence of a file or entry in a database associated with the request;
create the file or entry in the [[a]] database associated with the request when the second computer enables the first computer to access the dispersed data in response to a new request; and
delete the file or entry in the database associated with the request when the reassembled data has been dispersed.

Drawings

The objection to the drawings for informalities is withdrawn in light of the amended Figure 1 submitted.

Claim Rejections - 35 USC § 112

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter and the rejection of Claims 1-8 and 27-36 under 35 U.S.C. 112(a) for failure to comply with the written description requirement are withdrawn in light of Applicant’s description of where support is to be found (see page 12 of the present response).  The rejection of Claims 3, 7, 29, 30, 34, and 35 under 35 U.S.C. 112(b) as indefinite is withdrawn in light of the amendments to the claims.

Allowable Subject Matter

Claims 3 and 7 are amended above to correct minor typographical errors introduced by the amendments in the present response.
Claims 1-8 and 27-36 are allowed.
This application is in condition for allowance except for the presence of Claims 9-26 directed to an invention non-elected without traverse.  Accordingly, Claims 9-26 have been cancelled as detailed above.
A statement of reasons for indicating allowable subject matter was set forth in the previous Office action (see pages 8-10 of the Office action mailed 03 September 2020).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Zachary A. Davis/Primary Examiner, Art Unit 2492